            Case 2:20-cv-01781-RFB-VCF Document 12 Filed 02/08/21 Page 1 of 3




 1

 2                              UNITED STATES DISTRICT COURT

 3                                      DISTRICT OF NEVADA

 4 Charles Smith,                                       Case No.: 2:20-cv-01781-RFB-VCF

 5           Petitioner,
                                                                            Order
 6 v.

 7 William Hutchings, et al.,

 8           Respondents.

 9

10          On January 11, 2021, this court granted petitioner Smith’s motion for appointment of

11 counsel and appointed the Federal Public Defender (FPD) to represent him in this proceeding

12 under 28 U.S.C. § 2254. ECF No. 7. Because counsel for both parties have appeared (ECF Nos.

13 10, 11), the court now issues the following scheduling order:

14          Amended Petition. If petitioner wishes to file an amended petition in this action, he must

15 do so within 45 days of the date this order is entered. The amended petition must state whether

16 each ground for relief has been exhausted in state court. For each claim that has been exhausted,

17 the amended petition must state how, when, and where that occurred.

18          Response to Petition. Respondents will have 60 days from receipt of the amended petition

19 (or from the expiry of the period for filing an amended petition if none is filed) to file and serve

20 an answer or other response to the amended petition.

21          Reply. Petitioner will have 45 days following service of an answer to file and serve a reply.

22 Respondents will then have 30 days from receipt of the reply to file and serve a response to the

23 reply.
            Case 2:20-cv-01781-RFB-VCF Document 12 Filed 02/08/21 Page 2 of 3




 1          Briefing of Motion to Dismiss. If respondents file a motion to dismiss, petitioner will have

 2 60 days following service of the motion to file and serve a response to the motion. Respondents

 3 will then have 30 days following service of the response to file and serve a reply.

 4          Discovery. If petitioner wishes to move for leave to conduct discovery, he must file and

 5 serve that motion concurrently with, but separately from, the response to respondents’ motion to

 6 dismiss or the reply to respondents’ answer. Any motion for leave to conduct discovery filed by

 7 petitioner before that time may be considered premature, and it may be denied without prejudice

 8 on that basis. Respondents’ response to any motion for leave to conduct discovery must be filed

 9 concurrently with, but separately from, their reply in support of their motion to dismiss or their

10 response to petitioner’s reply. Petitioner will then have 20 days to file and serve a reply in support

11 of his discovery motion.

12

13 / / /

14 / / /

15 / / /

16 / / //

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /



                                                     2
          Case 2:20-cv-01781-RFB-VCF Document 12 Filed 02/08/21 Page 3 of 3




 1         Evidentiary Hearing. If petitioner wishes to request an evidentiary hearing, he must file

 2 and serve a motion for an evidentiary hearing concurrently with, but separately from, the response

 3 to respondents’ motion to dismiss or the reply to respondents’ answer. Any motion for an

 4 evidentiary hearing filed by petitioner before that time may be considered premature, and it may

 5 be denied without prejudice on that basis. The motion for an evidentiary hearing must specifically

 6 address why an evidentiary hearing is required and must meet the requirements of 28 U.S.C. §

 7 2254(e). The motion must state whether an evidentiary hearing was held in state court, and, if so,

 8 identify where the transcript is located in the record. If petitioner files a motion for an evidentiary

 9 hearing, respondents’ response to that motion must be filed concurrently with, but separately from,

10 their reply in support of their motion to dismiss or their response to petitioner’s reply. Petitioner

11 will then have 20 days to file and serve a reply in support of the motion for an evidentiary hearing.

12         IT IS SO ORDERED.

13         Dated: February 8, 2021

14                                                            _________________________________
                                                              RICHARD F. BOULWARW, II
15                                                            U.S. District Judge

16

17

18

19

20

21

22

23



                                                      3
